Citation Nr: 0709199	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-34 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for chronic 
pyelonephritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In his September 2004 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at his local 
RO.  He withdrew this request in writing in October 2004.  
See 38 C.F.R. § 20.704(e) (2006).


FINDING OF FACT

The veteran uses long-term drug therapy to treat his chronic 
pyelonephritis.


CONCLUSION OF LAW

The criteria for an increased evaluation for chronic 
pyelonephritis, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7101, 4.115a, 
4.115b, Diagnostic Code 7504 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in January 2003, prior to the 
initial decision on the claim in March 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case. VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The United States 
Court of Appeals for Veterans Claims (Court) recently held 
that these notice requirements apply to all five elements of 
a service connection claim, including (1) veterans' status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
believes these requirements analogously apply to increased 
rating claims.

In the January 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his increased rating claim.  Specifically, the 
RO stated that the evidence must show that the veteran's 
condition has worsened.  The notice letter described the 
information and evidence that VA would seek to provide 
including service medical records, other military service 
records if applicable, VA medical records, and other medical 
treatment records that the veteran requested VA to provide.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA in order to establish 
his degree of disability.  The letter asked the veteran to 
provide medical evidence of recent treatment and treatment 
from the date of discharge to the present.  In particular, 
the letter instructed the veteran to furnish the names, 
addresses, dates of treatment, and the condition for which he 
was treated for any VA or private facilities where he 
received treatment.  The veteran was also asked to provide 
the names and address of any person, name, or company who has 
records he thought will help decide his claim, including the 
relevant time periods.  The RO enclosed a VA Form 21-4138 for 
this purpose.  The veteran was told that, if he did not 
provide the necessary release, it would be his responsibility 
to obtain and submit the identified records.

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The RO asked the veteran 
to tell VA about any additional information or evidence that 
he wanted VA to try to get for him.  Additionally, the RO has 
informed the veteran in the rating decision, and the 
statement of the case (SOC), of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate the claim.

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  Since the 
claim is being denied, no effective date will be assigned, so 
there is no possibility of any prejudice to the appellant if 
the notification is lacking a sufficiently specific 
description of matters involving the assignment of an 
effective date.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

The duty to assist the veteran has also been satisfied.  All 
pertinent VA medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was also afforded a VA 
examination in March 2003 which evaluated the severity of his 
pyelonephritis.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with an SOC that informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record reflects that the veteran's chronic 
pyelonephritis is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.115b, Diagnostic Code 7504.  Diagnostic 
Code 7504 provides that chronic pyelonephritis is to be 
evaluated as renal dysfunction or urinary tract infection, 
whichever is predominant.  In this case, urinary tract 
infection is predominant, and for this condition a 10 percent 
evaluation is warranted when it is manifested by a need for 
long-term drug therapy, 1-2 hospitalizations per year and/or 
the condition requires intermittent intensive management.  
38 C.F.R. § 4.115a.  A maximum 30 percent evaluation is 
warranted where the condition is manifested by recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  Id.

In the case at hand, the competent evidence of record, which 
consists of a March 2003 VA examination report and VA medical 
center records from June 1998 to the present, does not 
justify assigning a disability rating in excess of the 
current 10 percent.  The March 2003 examination report 
indicates that the veteran is on non-steroidal anti-
inflammatory drugs (NSAIDs), which qualifies him for the 10 
percent disability rating based on urinary tract infection.  
The veteran's urinary tract infection symptoms do not warrant 
a 30 percent rating, as he had not been hospitalized in the 
past year, denied recurrent urinary tract infections, and 
reported requiring no special dietary therapy.  The VA 
examiner's diagnosis states there is no evidence of recurrent 
pyelonephritis.  These findings are consistent with the 
veteran's VA medical records, which also note that the 
veteran's condition has been stable in the long-term.   

As noted above, pyelonephritis may also be rated based on 
renal dysfunction.  When renal dysfunction predominates, a 
noncompensable disability rating is assigned when the 
disability is manifested by albumin and casts with history of 
acute nephritis; or, hypertension that qualifies for a non-
compensable rating under Diagnostic Code 7101.  38 C.F.R. 
§ 4.115a.  A 30 percent evaluation is given for renal 
dysfunction manifested by albumin constant or recurring with 
hyaline and granular casts or red blood cells; or transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  Id.  

A 60 percent evaluation is assigned for renal dysfunction 
resulting in constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  Id.  
Renal dysfunction is evaluated as 80 percent disabling if 
manifested by persistent edema and albuminuria with BUN 40 to 
80mg%; or creatinine 4 to 8mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Id.  A 100 percent evaluation is 
assigned for renal dysfunction requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  Id.

The veteran's disability does not warrant an increased rating 
when measured in terms of renal dysfunction.  Neither the 
March 2003 examination report nor the remaining VA medical 
records report the presence of albumin, constant or 
recurring, with hyaline and granular casts or red blood 
cells.  Nor do they report edema.  Concerning the 
hypertension criteria, the Board notes that the veteran's VA 
medical records include blood pressure readings taken 
consistently from April 2002 to August 2002, with additional 
readings taken occasionally in 1998, 2001, 2003, and 2004.  
Without exception, these results do not approach the minimum 
systolic pressure of 160 or the minimum diastolic pressure of 
100 that is required for a 10 percent hypertension disability 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Moreoever, an increased rating is not warranted because VA 
medical records from September 2003 and June 2004 describe 
the veteran as being asymptomatic and having normal renal 
function.  The veteran's creatinine and BUN readings do not 
meet the minimum levels of 4mg% or 40mg%, respectively, to 
justify an 80 percent rating.  The March 2003 examination 
report notes a creatinine level of 0.9 mg%, and this result 
was again obtained in January 2004, March 2004, and June 
2004.  BUN levels from  March 2003 and January 2004 are at 
8mg%, while a June 2004 test returned a BUN of 6mg%.  
Finally, the medical records do not demonstrate that the 
veteran has required regular dialysis, nor do they reflect 
markedly decreased organ function to warrant a 100 percent 
disability rating.

The evidence in this case fails to show marked interference 
with employment due to the service-connected disability 
beyond that contemplated in the assigned rating, and the 
veteran has never been hospitalized for this disability.  
Therefore, in the absence of evidence of an exceptional 
disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. § 
3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to an increased evaluation for chronic 
pyelonephritis, currently evaluated as 10 percent disabling, 
is denied.



____________________________________________
K. Parakkal
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 





 Department of Veterans Affairs


